                                                                        :1~;; ;;         "r
                                                                                          I-
                                                                                               :.3 ,-;
                                                                                               •   , t_1
                                                                                                           T"




                            UNITED STATES DISTRICT COURT
                                      FOR THE                           2028 HAR -9 AM 10: 19
                                DISTRICT OF VERMONT

KIRKF. WOOL,                                      )
                                                  )
              Petitioner,                         )
                                                  )
       V.                                         )      Case No. 2:19-cv-65
                                                  )
JAMES BAKER,                                      )
Commissioner of Vermont Department                )
of Corrections, 1                                 )
                                                  )
              Respondent.                         )

                        OPINION AND ORDER
      DECLINING TO ADOPT REPORT AND RECOMMENDATION AND
    DENYING AND DISMISSING PETITION FOR WRIT OF HABEAS CORPUS
                            (Docs. 1 & 3)
       This matter is before the court for review of the Magistrate Judge's June 4, 2019
Report and Recommendation ("R & R"), wherein he recommended the court construe
self-represented Petitioner Kirk F. Wool's petition for writ of habeas corpus as a second
or successive petition pursuant to 28 U.S.C. § 2244(b) and transfer it to the Second
Circuit. (Doc. 3.) On June 14, 2019, Petitioner, an inmate in the custody of the Vermont
Department of Corrections ("DOC"), filed a one-page objection to the R & R contesting
its conclusion that his petition is second or successive on the basis that his Ex Post Facto
Clause arguments do not challenge the legality of his conviction or sentence, but rather
DOC' s classification of him and its impact on his eligibility for parole or furlough.
       On December 3, 2019, Petitioner filed an addendum directing the court to Shaw v.
State, 130 N.E.3d 91 (Ind. 2019), in which the Indiana Supreme Court held that, in
"limited" circumstances in which "a post-conviction petition ... raises only issues
emerging from [a] new trial, new sentencing, or new appeal obtained from a federal court


1
 Petitioner named Lisa Menard, former DOC Commissioner, as the Respondent. The case
caption has been updated to reflect that James Baker is the current Commissioner.
through habeas proceedings[,]" such a habeas petition "is not a 'second' or 'successive'
petition[]" requiring prior authorization from the Indiana Supreme Court or the Court of
Appeals. Id. at 91, 93 (defining the issue as "whether a post-conviction petition should
be considered a 'second' or 'successive' petition if the errors it asserts arose from the
proceedings on remand").
I.     Factual and Procedural Background.
       In 1992, Petitioner was convicted by a jury in the Vermont Superior Court,
Criminal Division of two counts of aggravated sexual assault. He was sentenced to a
term of imprisonment of twenty-nine to seventy-three years. Petitioner's minimum
sentence expired in January 2011, and his maximum term of imprisonment expires in
December 2034.
       In December 2013, Petitioner sought injunctive relief in the Vermont Superior
Court and asserted that DOC violated the Ex Post Facto Clause by classifying him as a
Level C offender,2 which allegedly denied him access to required programming for


2
        The Vermont Supreme Court reviewed in detail the legislative history underlying
Petitioner's challenge and thus only a brief summary is provided here. In 1992, when Petitioner
committed the criminal acts resulting in his incarceration, an inmate was eligible for parole if the
Parole Board determined the inmate could be released "without detriment to the community or
himselfl]" and after serving a minimum sentence. 28 V.S.A. § 501(a) (1983). A separate statute
in effect in 1992 authorized DOC to grant furlough for up to fifteen days for certain listed
purposes. 28 V.S.A. § 808(a) (1973). DOC also had the authority to establish treatment
programs for and classification of inmates, to create rules governing its programs, and to
periodically review programming decisions. 28 V.S.A. § 102(b)(2), (c)(l), (c)(8). Since 1992,
options for early release have been expanded, but the statutes governing DOC's discretion
regarding treatment programs and classification is unchanged.
        In 1999, the Vermont Legislature created a category of "listed crimes" in an amended
victims' rights statute. 13 V.S.A. § 5301(7). Aggravated sexual assault, for which Petitioner
was convicted, is a listed crime. Two years later, the Vermont Legislature enacted a conditional
reentry statute, which authorized DOC to conditionally release an inmate at the end of his or her
minimum sentence. In response to a series of legislative changes to early release and furlough
statutes, DOC created a three-tier prisoner classification system based on its assessment of an
inmate's risk and the inmate's programming needs. Because Level C classification may affect
reentry options available to an inmate, directives require DOC to review an inmate's
classification upon expiration of the minimum term of imprisonment and every two years
thereafter. See Wool v. Pallito, 2018 VT 63, ,r,r 13-14, 207 Vt. 586,592, 193 A.3d 510,515.
                                                  2
furlough and parole. 3 See Wool v. Pallito, 2018 VT 63, 13,207 Vt. 586, 588, 193 A.3d
510, 512. In March 2017, the Vermont Superior Court granted summary judgment in
DOC's favor on Petitioner's Ex Post Facto Clause claims. In affirming the trial court, the
Vermont Supreme Court examined the laws in effect when Petitioner was sentenced, the
administrative classification of "Level C" offenders, and controlling precedent and
concluded Petitioner "failed to demonstrate that the practical implementation of the new
directives [including the Level C designation] created more than a speculative or
attenuated possibility of increasing [his] punishment." Id. at 129, 207 Vt. at 598, 193
A.3d 519.
       In his April 26, 2019 petition, Petitioner states that he is "not challeng[ing] any
criminal conviction or prison sentence imposed for all such convictions." (Doc. 1 at 1,
13.) Rather, he challenges DOC's designation of him as Level C, which he contends
increases his maximum sentence of seventy-three years to a sentence without the
possibility of parole which he characterizes as "punitive in nature" and in violation of the
Ex Post Facto Clause "by the very fact that [he has], as a matter oflaw, a Liberty Interest
in being paroled." Id. at 2, 16.
II.    Conclusions of Law and Analysis.
       A district judge must make a de nova determination of those portions of a
magistrate judge's report and recommendation to which an objection is made. Fed. R.


"The classification directives do not govern the Parole Board or limit or alter its discretion to
release an offender after his minimum sentence expires." Id.
3
 DOC directive 371.11 explains how a Level C classification may impact an inmate's
programming and reentry options:
       Case planning for Level C offenders will generally focus on long term
       confinement. Due to the nature of their offenses, victim harm and high risk
       profile these offenders must demonstrate long term behavioral and psychological
       stability, commitment to change, and completion of significant treatment goals
       prior to any release consideration. In these cases, the burden of demonstrating
       these objectives lies with the offender, and [DOC] will use the maximum release
       date, less six months, as the reference for case planning purposes.
Wool, 2018 VT 63,115,207 Vt. at 592-93, 193 A.3d at 515.
                                                  3
Civ. P. 72(b); 28 U.S.C. § 636(b)(l); Cullen v. United States, 194 F.3d 401, 405 (2d Cir.
1999). The district judge may accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(l); accord
Cullen, 194 F.3d at 405. A district judge, however, is not required to review the factual
or legal conclusions of the magistrate judge as to those portions of a report and
recommendation to which no objections are addressed. Thomas v. Arn, 474 U.S. 140,
150 ( 1985). Rule 72(b) requires a party to provide "specific written objections to the
proposed findings and recommendations." Fed. R. Civ. P. 72(b)(2); see Mario v. P & C
Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002) (concluding a "bare statement, devoid
of any reference to specific findings or recommendations to which he objected and why,
and unsupported by legal authority ... does not constitute an adequate objection
under ... Fed. R. Civ. P. 72(b )").
       A.     Whether Petitioner Seeks Relief Pursuant to § 2254 or§ 2241.
       Under 28 U.S.C. § 2254(a), a district court "shall entertain an application for a
writ of habeas corpus in behalf of a person in custody pursuant to the judgment of a State
court only on the ground that he is in custody in violation of the Constitution or laws or
treaties of the United States." A claim presented to a district court in a second or
successive habeas corpus application that was presented in a prior application shall be
dismissed unless the petitioner has been granted permission to do so by the court of
appeals. 28 U.S.C. § 2244(b)(l), (b)(3)(A).
       "Writs of habeas corpus may be granted by ... the district courts ... within their
respective jurisdictions." 28 U.S.C. § 224l(a). "A challenge to the execution of a
sentence-in contrast to the imposition of a sentence-is properly filed pursuant to
§ 2241." Levine v. Apker, 455 F.3d 71, 78 (2d Cir. 2006). An inmate's§ 2241 petition
may address matters such as the administration of parole, computation of the sentence by
prison officials, prison disciplinary actions, prison transfers, types of detention, and
prison conditions. Jiminian v. Nash, 245 F.3d 144, 146 (2d Cir. 2001); see also Kingsley
v. Bureau of Prisons, 937 F.2d 26, 30 n.5 (2d Cir. 1991) (concluding challenges to the

                                              4
length, appropriateness, or conditions of confinement are properly brought under § 2241 ).
Before filing a habeas petition under § 2241, a petitioner must exhaust administrative
remedies. See 28 C.F.R. § 542.15(b)(3) (2000); Carmona v. US. Bureau of Prisons, 243
F.3d 629,634 (2d Cir. 2001) (requiring federal prisoners to exhaust their administrative
remedies prior to filing a habeas petition).
       In this case, Petitioner challenges DOC's application of its offense classification
system to him. Accordingly, he is not challenging his conviction or his sentence, but
rather the ability to effectively alter his sentence through an adjustment to his sentencing
classification. See Jennings v. United States, 2009 WL 1230317, at *4 (E.D.N.Y. Apr.
29, 2009) (concluding challenges to "BOP's allegedly erroneous security level
classification, good time determinations, treatment by BOP staff, and other BOP
administration and conduct" fall under § 2241 ). The court thus construes his petition as
one brought pursuant to § 2241 and declines to construe the petition as one brought
pursuant to § 2254.
       B.     Whether Petitioner's Level C Classification Violates the Ex Post Facto
              Clause.
       The Ex Post Facto Clause provides that "[n]o bill of Attainder or ex post facto
Law shall be passed." U.S. Const. art. I, § 9, cl. 3. A penal law violates the Ex Post
Facto Clause if it applies to events occurring before its enactment and disadvantages the
inmate affected by it. Weaver v. Graham, 450 U.S. 24, 29 (1981). "Retroactive changes
in laws governing parole of prisoners, in some instances, may be violative of this
precept." Garner v. Jones, 529 U.S. 244, 250 (2000). An ambiguous or speculative
'"disadvantage[,]"' however, is insufficient to implicate the Ex Post Facto Clause. Cal.
Dep't of Corr. v. Morales, 514 U.S. 499, 506 n.3 & 509 (1995) (upholding
constitutionality of law which allowed parole hearings for certain inmates every three
years instead of annually). Rather, "[l]egislatures may not retroactively alter the
definition of crimes or increase the punishment for criminal acts." Collins v.
Youngblood, 497 U.S. 37, 43 (1990).

                                               5
      Although Petitioner argues that his Level C classification violates the Ex Post
Facto Clause, he has not demonstrated that the challenged classification and
administrative directives "altered or eliminated [DOC's] fundamental discretion over
[his] treatment programming and led to an increase in his sentence." Chandler v. Pallito,
2016 VT 104, ,i 29,203 Vt. 482,499, 158 A.3d 296,308. The addition of listed crimes
in the 1999 amendments to the Vermont victims' rights statute neither altered the
statutory punishment for any of the listed crimes nor impacted DOC's discretion to
determine parole eligibility. Conviction of a listed crime is one of several factors DOC
considers when determining an inmate's classification, including likelihood to reoffend
and whether the offense was egregious. See Garner, 529 U.S. at 253 ("[W]here parole is
concerned discretion, by its very definition, is subject to changes in the manner in which
it is informed and then exercised. The idea of discretion is that it has the capacity, and
the obligation, to change and adapt based on experience. New insights into the accuracy
of predictions about the offense and the risk of recidivism consequent upon the offender's
release, along with a complex of other factors, will inform parole decisions."). Pursuant
to the alterations to DOC's classification system, Petitioner is not automatically ineligible
for a term of parole. Indeed, the Vermont Supreme Court rejected a nearly identical
contention by Petitioner and observed that the Parole Board retained the discretion to
release Petitioner on parole because the commission of a listed offense is "merely one of
several factors [DOC] uses to determine whether an inmate should be designated Level
C." Wool, 2018 VT 63, i125, 207 Vt. at 596, 193 A.3d at 518.
       As in this case, where the statute or administrative policy "does not by its own
terms show a significant risk [of increasing punishment], the [petitioner] must
demonstrate, by evidence drawn from the rule's practical implementation by the agency
charged with exercising discretion, that its retroactive application will result in a longer
period of incarceration than under the earlier rule." Garner, 529 U.S. at 255. At best,
Petitioner cites a speculative possibility that DOC's classification system may increase
the length of his incarceration because it may render it less likely for him to be released

                                              6
on parole. In such circumstances, the court cannot conclude the Ex Post Facto Clause has
been violated. See id. at 256 ("Without knowledge of whether retroactive application of
the amendment to [the challenged rule] increases, to a significant degree, the likelihood
or probability of prolonging [petitioner's] incarceration, his claim rests upon
speculation.").
                                      CONCLUSION
       For the foregoing reasons, the court DECLINES TO ADOPT the Magistrate
Judge's R & R (Doc. 3) and DENIES and DISMISSES Petitioner's petition for writ of
habeas corpus (Doc. 1).
       Pursuant to Fed. R. App. P. 22(b)(l) and 28 U.S.C. § 2253(c)(2), the court
DENIES Petitioner a certificate of appealability in this matter because Petitioner has
failed to make a substantial showing of the denial of a constitutional right.

SO ORDERED.                                                       ""
       Dated at Burlington, in the District of Vermont, this   _2__ day of March, 2020.

                                                  c~ie
                                                  United States District Court




                                              7
